EXHIBIT 10.5

 

THIRD AMENDMENT

OF

HORMEL

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(2007 Restatement)

 

The “Hormel Supplemental Executive Retirement Plan (2007 Restatement)” adopted
by Hormel Foods Corporation, a Delaware corporation, effective January 1, 2007,
as heretofore amended by two amendments (collectively, the “Plan Statement”), is
hereby amended as follows:

 

6.                                      STABLE VALUE BENEFIT.  Effective October
31, 2011, Section 4.1(a)(viii) of the Plan Statement shall be amended to read in
full as follows:

 

(viii)                       recognizing as Eligibility Service, Benefit Service
or as Vesting Service or both periods that are required to be recognized for
purposes of this SERP pursuant to a separate written agreement between the
Principal Sponsor and the Participant and by including in Compensation, in
Average Annual Compensation and in Average Monthly Compensation amounts that are
required to be included pursuant to a separate written agreement between the
Principal Sponsor and the Participant (and in either such case, the separate
written agreement shall be signed on behalf of the Principal Sponsor by a member
of the Board of Directors who is not a Participant in this SERP).

 

7.                                      STABLE VALUE BENEFIT.  Effective October
31, 2011, Section 5.1.1(a)(viii) of the Plan Statement shall be amended to read
in full as follows:

 

(viii)                       recognizing as Eligibility Service, Benefit Service
or as Vesting Service or both periods that are required to be recognized for
purposes of this SERP pursuant to a separate written agreement between the
Principal Sponsor and the Participant and by including in Compensation, in
Average Annual Compensation and in Average Monthly Compensation amounts that are
required to be included pursuant to a separate written agreement between the
Principal Sponsor and the Participant (and in either such case, the separate
written agreement shall be signed on behalf of the Principal Sponsor by a member
of the Board of Directors who is not a Participant in this SERP).

 

8.                                      SAVINGS CLAUSE.  Save and except as
herein expressly amended, the Plan Statement shall continue in full force and
effect.

 

--------------------------------------------------------------------------------

 